Motion granted upon condition that defendants file a surety company bond satisfactory to the plaintiff in the sum of $3,000 pending the appeal, and that the appellants procure the record on appeal to be filed so appeal can be argued on or before October 24, 1930; and upon defendants’ failure to file said bond within five days from service of order then that the said motion be denied, with ten dollars costs, and the stay contained in the order to show' cause dated July 1, 1930, vacated. Present — Finch, MeAvoy, Martin, O’Malley and Sherman, JJ.